Citation Nr: 0723980	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-25 204	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The appellant retired from the Army National Guard in January 
2000.  His service included a period of active duty for 
training from July 1963 to December 1963, and two periods of 
active duty for special work from October 1996 to August 1997 
and from January 1999 to September 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The appellant contends that at least part of his currently-
shown bilateral hearing loss can be attributable to noise 
exposure during his National Guard service.  He therefore 
asserts that despite proven noise exposure from his civilian 
employment, he should be awarded service connection for that 
portion of his hearing loss which occurred in the course of 
his National Guard duties.

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebral vascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Inactive duty training means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status.  In order to establish basic 
eligibility for veterans benefits based upon his service in 
the National Guard, the appellant must first establish that 
he was "disabled ... from a disease or injury incurred or 
aggravated in the line of duty [in the National Guard]."  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from a period of 
continuous active service exceeding a period of 90 days, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the evidence of record reflects that the appellant 
has apparently been awarded worker's compensation benefits on 
account of hearing loss which was determined to have occurred 
during the course of his employment with the federal 
government in a civilian capacity.  As noted above, he 
contends that only a portion of his hearing loss should be 
attributed to his civilian employment, and that another 
portion should be attributed to his military service.  

That the appellant has a current hearing loss is undisputed.  
The earliest pertinent medical evidence of record shows that 
he manifested a bilateral hearing loss by VA standards in 
both ears in 1979.  In other words, his hearing loss pre-
existed his two later periods of active service.  For service 
connection for all or part of his overall hearing loss to be 
warranted, either the evidence would have to show that all or 
part of his hearing loss was incurred or may be presumed to 
have been incurred during his first period of active service, 
from July 1963 to December 1963; or that all or part of his 
hearing loss was aggravated, or worsened beyond the natural 
progress of the disease during his later periods of active 
service.  Under either theory, the record does not contain 
enough evidence to resolve the appeal at this point, however.

Service medical records reflecting his two later periods of 
active service have been obtained for review by adjudicators.  
However, no records showing his physical condition during his 
first period of active service, from July 1963 to December 
1963 have been obtained.  In fact, it does not appear that 
such records have been requested.  It also does not appear 
that reports of annual or routine physical examinations 
performed during the course of inactive National Guard 
service prior to 1979 have been requested.  

Governing regulation provides that VA will make as many 
requests are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  
In this case, it does not appear that any request has been 
made for records reflecting the appellant's 1963 active duty 
for training.  Additionally, any medical records generated 
during the course of the appellant's National Guard service 
between 1963 and 1979 should be obtained, as any information 
reflecting the appellant's hearing acuity during this time 
period would be helpful to his case.

Since the appeal is being remanded, the Board is of the 
opinion that better notification as to the information and 
evidence necessary to substantiate the claim should be 
provided to the appellant.  Review of the initial 
notification letters provided to the appellant reveals that 
he was not specifically informed to provide any evidence in 
his possession that pertains to the claim as required by 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Additionally, he has not been specifically informed of the 
law governing the assignment of disability ratings and 
effective dates as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As his claim was received in 2001, 
prior to the promulgation of these precedential decisions, 
the absence of such notification is hardly surprising.  
Nevertheless, since further evidentiary development is 
required, the VA should provide the appellant with full and 
complete due process.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
complete notification to the effect that 
he should provide any evidence in his 
possession that pertains to his claim and 
provided with information regarding the 
assignment of disability ratings and 
effective dates. 

2.  The RO should request the appellant's 
service medical records reflecting his 
first period of active service, from July 
1963 to December 1963 and any medical 
records generated during the course of 
his National Guard duty between 1963 and 
1979 through official channels.  The 
requests for such records and responses 
should be fully documented for the record 
on appeal. 

3.  IF, after the completion of the 
evidentiary development requested above, 
adjudicators deem that a medical nexus 
opinion would be helpful to resolution of 
the appellant's appeal, the appellant 
should be afforded a VA audiologic 
examination.  The claims folder, 
including all evidence received pursuant 
to the above request, must be made 
available to the examiner for review 
before the examination.  Any tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

